   Case 2:19-cv-11149-LMA-DMD Document 115 Filed 05/27/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                      CIVIL ACTION
Plaintiff                          )
                                   )                      NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                      JUDGE Africk
Defendant                          )                      MAGISTRATE (3)
___________________________________)

                           NOTICE OF APPEAL OF SANCTIONS

     Now come all Plaintiffs, and hereby notice their intent to

appeal    to   the    United    States      Court    of    Appeals     for     the   Fifth

Circuit    from      all    adverse   judgments,          rulings,    decisions,      and

orders    of   the    District      Court    in     the    captioned     and    entitled

matter, related to the District Court’s Order of 15 th May 2020,

confirming     an     award    of   sanctions       and     other    damages     against

Defendants Counsel, and the dismissal by the District Court of

Counsel’s Motion for withdrawal or elimination of sanctions on

15th May 2020.


                                         Submitted by:

                                         //Fred E. Salley
                                         __________________________________
                                         FRED E. SALLEY, T.A. (11665)
                                         SALLEY & ASSOCIATES
                                         P.O. Box 3549
                                         77378 Hwy 1081 Cretien Annex
                                         Covington, Louisiana 70434
                                         Telephone: (985) 867-8830
                                         Facsimile (985) 867-8927
                                         Counsel for Defendant, REC
                                                 Marine Logistics, LLC
   Case 2:19-cv-11149-LMA-DMD Document 115 Filed 05/27/20 Page 2 of 2




                   CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by facsimile, receipt
requested, or by depositing same in the United States Postal
Service, properly addressed and postage prepaid this 27 th Day of
May 2020

     .
                                 s/ Fred E. Salley
                                 _____________________________
                                 FRED E. SALLEY, T.A. (11665)
